Case: 15-14798   Date Filed: 08/25/2016   Page: 1 of 14


                                                      [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-14798
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:14-cv-23845-JLK



JORGE MARTINEZ,

                                                            Plaintiff-Appellant,

                                   versus

ACTING COMMISSIONER OF SOCIAL SECURITY,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (August 25, 2016)

Before TJOFLAT, MARTIN and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 15-14798     Date Filed: 08/25/2016   Page: 2 of 14


      Jorge Martinez appeals the district court’s order affirming the administrative

law judge’s (“ALJ”) denial of disability insurance benefits pursuant to 42 U.S.C.

§ 405(g). Martinez makes four arguments on appeal. He first argues that the

ALJ’s assessment of his credibility was not supported by substantial evidence.

Second, he argues that the ALJ erred by giving “less than controlling weight” to

the opinions of Dr. Ricart, a treating physician. Third, Martinez argues that the

ALJ did not explain the weight given to two medical opinions; failed to adequately

explain the reasons for giving little weight to a third medical opinion; and erred in

giving little weight to a fourth medical opinion while giving more weight to yet

another. He argues that these errors meant the ALJ’s assessment of his residual

functional capacity (“RFC”) was not supported by substantial evidence. Finally,

Martinez argues that he was denied a fair hearing because the ALJ was biased

against his lawyer. After careful review and consideration of the parties’ briefs, we

affirm in part and reverse and remand in part.

                                          I.

      Martinez first argues that the ALJ erred in assessing his credibility by basing

the finding on inconsistent statements he made about events that spanned nearly

seven years. Martinez suggests instead that his self-reported symptoms were

consistent with his own hearing testimony and with his treating psychiatrist’s

findings.


                                          2
              Case: 15-14798    Date Filed: 08/25/2016    Page: 3 of 14


      We review an ALJ’s decision in a Social Security appeal to determine

whether it is supported by substantial evidence in the record and based on proper

legal standards. Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir.

2011). “Substantial evidence” is evidence that a reasonable person would believe

to be adequate to support a conclusion. Id. We do not decide facts de novo,

reweigh the evidence, or substitute our judgment for that of the ALJ. Id. We defer

to the ALJ’s decision if it is supported by substantial evidence, even if the evidence

preponderates against it. Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158–

59 (11th Cir. 2004) (per curiam).

      Martinez’s testimony was inconsistent. Specifically, in reports from March

and May of 2008, Martinez said that he took care of his disabled wife, mowed the

lawn, performed some household chores, drove a car, shopped for food and

household items, and handled finances. However, in a June 2010 administrative

hearing, Martinez stated that he drove only occasionally and his wife drove most of

the time, that his wife did all of the household chores and shopping, and that his

wife paid the bills. This inconsistent testimony is adequate to support the ALJ’s

credibility determination as to Martinez. We thus affirm the ALJ on this issue.

                                         II.

      Martinez next argues that the ALJ erred by giving “less than controlling

weight” to the opinions of Dr. Ricart, a treating physician. He further alleges that


                                          3
             Case: 15-14798     Date Filed: 08/25/2016   Page: 4 of 14


the ALJ omitted evidence provided in certain treatment notes from the summary of

Dr. Ricart’s opinions. Martinez argues that, because of these errors, the ALJ’s

RFC finding was not supported by substantial evidence.

      To receive disability insurance benefits, a claimant must prove he was

disabled on or before the last date for which he was insured. Moore v. Barnhart,

405 F.3d 1208, 1211 (11th Cir. 2005) (per curiam). Social Security regulations

determine whether a claimant is disabled based on a “five-step sequential

evaluation” that assesses whether the claimant: (1) is unable to engage in

substantial gainful activity; (2) has a “severe medically determinable physical or

mental impairment”; (3) has an impairment that meets both a listing and the

duration requirements; (4) can perform his past relevant work in light of his RFC;

and (5) can adjust to other work in light of his RFC, age, education, and work

experience. 20 C.F.R. § 404.1520(a)(4). At step four, the ALJ must determine the

claimant’s RFC before deciding whether he can perform “past relevant work” or

other work. See id. § 404.1520(a)(4)(iv)–(v), (e). A claimant’s RFC is an

assessment of his ability to do work despite his impairments, based on all the

relevant evidence. Id. § 404.1545(a)(1). A claimant is not considered disabled at

step five if he can make an adjustment to other work, even if he can no longer do

past relevant work. Id. § 404.1520(a)(4)(v), (g)(1).




                                          4
              Case: 15-14798     Date Filed: 08/25/2016    Page: 5 of 14


      Opinions from an “acceptable medical source,” including statements from

physicians regarding the nature and severity of the claimant’s impairments, may

support the ALJ’s determination of whether a claimant has a severe impairment.

See id. § 404.1527(a)(2), (b). For mental disabilities, acceptable medical sources

include licensed physicians or licensed or certified psychologists. Id.

§ 404.1513(a)(1)–(2). The statement must reflect the doctor’s judgment about the

nature and severity of the impairment, including the claimant’s symptoms,

diagnosis, and prognosis, what he can still do despite his impairment, and his

physical or mental restrictions. Id. § 404.1527(a)(2).

      The ALJ evaluates every medical opinion received and assigns it a particular

amount of weight. See id. § 404.1527(c). “[C]ontrolling weight” is given to a

treating physician’s opinion if the opinion is “well-supported by medically

acceptable clinical and laboratory diagnostic techniques and is not inconsistent

with the other substantial evidence in [the] record.” Id. § 404.1527(c)(2). A

treating physician’s opinion “must be given substantial or considerable weight

unless ‘good cause’ is shown to the contrary.” Lewis v. Callahan, 125 F.3d 1436,

1440 (11th Cir. 1997). “The ALJ must clearly articulate the reasons for giving less

weight to the opinion of a treating physician, and the failure to do so is reversible

error.” Id. For example, “good cause” may exist where the evidence either does

not support the doctor’s opinion or supports a contrary finding, or where the


                                           5
              Case: 15-14798     Date Filed: 08/25/2016   Page: 6 of 14


opinion is inconsistent with the doctor’s own medical records. Id. “Good cause”

is not present where the treating physician’s opinion is contradicted by the report

of a nonexamining, reviewing physician. Lamb v. Bowen, 847 F.2d 698, 703 (11th

Cir. 1988).

      The ALJ erred in giving less than controlling weight to Dr. Ricart’s opinions

from November 2008, May 2010, and September 2013. Dr. Ricart was Martinez’s

treating physician, so his opinion is generally entitled to controlling weight unless

it is inconsistent with other substantial evidence in the record. See 20 C.F.R.

§ 404.1527(c)(2). The ALJ found that controlling weight was not appropriate for

these opinions because they were contradicted by Dr. Ricart’s contemporaneous

clinical notes and other statements made by Martinez.

      However, the November 2008 opinion does not conflict with other evidence

in the record such that good cause exists for giving it less than controlling weight.

See Lewis, 125 F.3d at 1440. Dr. Ricart’s November 2008 opinion noted that

Martinez was “unable to relate to others” and “does not have adequate social

skills,” such that he had no ability to interact with coworkers or the public. Other

record evidence supports this opinion. Contemporaneous treatment records by Dr.

Ricart note these same problems with Martinez’s social abilities. Martinez also

testified that he had difficulty forming relationships with all but a small number of

close family members.


                                          6
              Case: 15-14798     Date Filed: 08/25/2016    Page: 7 of 14


      Neither does Dr. Ricart’s May 2010 opinion conflict with contemporaneous

treatment records so as to merit less than controlling weight. Dr. Ricart noted in

that opinion that Martinez had a “poor” ability in nearly every metric of work

functioning, except for his ability to understand, remember, and carry out simple

job instructions and his ability to maintain his personal appearance. Dr. Ricart also

found that Martinez had intrusive delusional thoughts that interfered with his

intellectual abilities and prevented him from behaving in a predictable manner or

having social relationships, which interfered with his ability to potentially adjust to

a job. The ALJ found that other clinical evaluations contradicted these facts

because they showed Martinez had good or fair short-term and long-term memory,

was alert, was oriented to person, time, place, and situation, and was well-

groomed. But none of these facts conflict with Dr. Ricart’s May 2010 opinion or

the reasons he gave in that opinion for finding that Martinez was not able to work.

To the contrary, they are consistent with Dr. Ricart’s decision to rank Martinez

“fair” instead of “poor” in the categories of personal appearance and ability to

understand, remember, and carry out simple job instructions.

      Dr. Ricart’s September 2013 opinion should also have been given

controlling weight. Dr. Ricart noted there that Martinez had paranoia that

interfered with his ability to interact with others and listed him as having a “poor”

ability in every metric of work functioning other than his ability to maintain his


                                           7
              Case: 15-14798     Date Filed: 08/25/2016   Page: 8 of 14


appearance. The ALJ found that this opinion was inconsistent with Dr. Ricart’s

May 2010 opinion because it no longer listed Martinez’s ability to understand,

remember, and carry out simple job instructions as “fair,” and because it conflicted

with contemporaneous clinical notes stating that Martinez could be independent in

daily living activities and his memory and cognitive functioning were “intact.”

The September 2013 opinion is consistent with Dr. Ricart’s contemporaneous

opinions, which also found that Martinez had difficulty with forming social

relationships based on his mental processes. Though Dr. Ricart found that

Martinez had basic memory and cognitive functioning and an ability to engage in

basic independent living tasks, this does not conflict with his separate finding that

Martinez had a generally poor ability to understand and carry out simple job tasks

given the other aspects of his disorder.

      Because the ALJ erred in failing to assign controlling weight to Dr. Ricart’s

November 2008, May 2010, and September 2013 opinions, the RFC was not

supported by substantial evidence. Had the ALJ given these opinions controlling

weight, the opinions would have been inconsistent with the ALJ’s ultimate finding

that Martinez was not disabled. Dr. Ricart expressly stated in his opinions that

Martinez’s paranoia and persecutory delusions would impair his work-related

activities and personal interactions so that he would be unable to engage in any

work-related activities. This is inconsistent with the limitations the ALJ included


                                           8
              Case: 15-14798     Date Filed: 08/25/2016   Page: 9 of 14


in the RFC, which concluded that Martinez was able to respond appropriately to

supervision and usual work situations, understand and carry out simple

instructions, and to perform simple, routine work. We reverse and remand on this

issue so that the ALJ may properly weigh Dr. Ricart’s November 2008, May 2010,

and September 2013 opinions in determining Martinez’s RFC.

                                         III.

      Martinez next argues that the ALJ erred in assessing the medical opinions in

his record. He alleges three specific errors: First, the ALJ failed to say what

weight she gave to the opinions of Dr. Lopez-Brignoni and Dr. Penate. Second,

the ALJ did not adequately explain the reasons for giving little weight to the

opinion of Dr. Arias. Third, the ALJ gave “little” weight to a 2010 reviewing

opinion by Dr. Strahl based on a lack of access to later medical records, while

giving “some” weight to an earlier 2008 reviewing opinion by another doctor who

had even less of the record available on which to base his opinion. Martinez

argues that, as a result of these errors, the ALJ’s RFC finding was not supported by

substantial evidence.

      The ALJ must evaluate every medical opinion received and determine what

weight to give to that opinion. 20 C.F.R. § 404.1527. The ALJ is required to state

with particularity the weight given to different medical opinions and the reasons

for according that weight. Sharfarz v. Bowen, 825 F.2d 278, 279 (11th Cir. 1987)


                                          9
             Case: 15-14798     Date Filed: 08/25/2016    Page: 10 of 14


(per curiam). “[T]here is no rigid requirement that the ALJ specifically refer to

every piece of evidence in [the] decision, so long as the ALJ’s decision . . . is not a

broad rejection” of evidence. Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir.

2005) (per curiam). However, the ALJ must specifically explain the weight given

to each “obviously probative exhibit[]” so that this Court can determine “whether

the ultimate decision on the merits of the claim is rational and supported by

substantial evidence.” Cowart v. Schweiker, 662 F.2d 731, 735 (11th Cir. 1981)

(quotation omitted).

      In evaluating the proper weight accorded a treating physician’s medical

opinion, the ALJ must consider: (1) whether the doctor has examined or treated the

claimant; (2) the length, nature, and extent of the doctor’s relationship with the

claimant or the frequency of examination; (3) the amount of evidence and

explanation supporting the doctor’s opinion; (4) the consistency of the opinion

with the record as a whole; (5) the doctor’s specialization; and (6) other factors

such as how familiar the doctor is with other evidence in the claimant’s case

record. See 20 C.F.R. § 404.1527(c).

      Martinez failed to show that the ALJ erred by not expressly stating what

weight she gave to Dr. Penate’s opinion. The medical records from Dr. Penate

contained only general physical information and a referral to Dr. Ricart. These

records did not reflect Dr. Penate’s “judgments about the nature and severity of


                                          10
             Case: 15-14798     Date Filed: 08/25/2016    Page: 11 of 14


[Martinez’s] impairment” as was necessary to qualify as a “medical opinion” to be

considered by the ALJ. 20 C.F.R. § 404.1527(a)(2).

      On the other hand, the ALJ did err by not stating the weight given to Dr.

Lopez-Brignoni’s medical opinion. The ALJ clearly considered several of the

findings contained in Dr. Lopez-Brignoni’s opinion and appeared to rely on her

treatment notes in analyzing whether the evidence supported Martinez’s claim for

disability insurance benefits. But the ALJ did not state the weight assigned to that

opinion. This Court thus cannot determine whether the ALJ’s decision was

supported by substantial evidence. See Cowart, 662 F.2d at 735. We reverse and

remand on this issue so that the ALJ can state the weight given to Dr. Lopez-

Brignoni’s opinion and the reasons for according that amount of weight.

      Martinez has failed to show that the ALJ erred by giving insufficient reasons

for assigning “little” weight to Dr. Arias’s opinion. The ALJ explained that little

weight was assigned to Dr. Arias’s opinion because it did not include a functional

assessment and was inconsistent with the overall record, including statements

made by Martinez. Neither did the ALJ err in giving “little” weight to a 2010

reviewing opinion by Dr. Strahl. The ALJ properly noted that the opinion was

offered in Dr. Strahl’s area of specialty, but Dr. Strahl was not a treating or

examining physician, and his opinion was inconsistent with the overall record.




                                          11
               Case: 15-14798    Date Filed: 08/25/2016    Page: 12 of 14


These were appropriate considerations in assigning weight to the opinions of Drs.

Arias and Strahl. See 20 C.F.R. § 404.1527(c).

                                          IV.

      Martinez finally argues that he was denied a fair hearing because the ALJ

was biased against his counsel. He alleges that an audio recording of the hearing

includes a rude remark made by the ALJ before the hearing began. Martinez

suggests the ALJ also showed bias by “raising her voice on several occasions

throughout the hearing” in response to “reasonable and polite” statements made by

his counsel.

      A Social Security “claimant is entitled to a hearing that is both full and fair.”

Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996) (per curiam). An ALJ must

“not conduct a hearing if he or she is prejudiced or partial with respect to any party

or has any interest in the matter pending for decision.” 20 C.F.R. § 404.940. If a

claimant objects to a particular ALJ, the claimant must notify the ALJ at the

“earliest opportunity.” Id. If the ALJ does not withdraw, the claimant may seek

reconsideration and a new hearing from the Appeals Council after the hearing. Id.

      There is a “presumption of honesty and integrity in those serving as

adjudicators.” Withrow v. Larkin, 421 U.S. 35, 47, 95 S. Ct. 1456, 1464 (1975).

“[J]udicial remarks during the course of a trial that are critical or disapproving of,

or even hostile to, counsel, the parties, or their cases, ordinarily do not support a


                                           12
              Case: 15-14798    Date Filed: 08/25/2016   Page: 13 of 14


bias or partiality challenge. They may do so if they reveal an opinion that derives

from an extrajudicial source; and they will do so if they reveal such a high degree

of favoritism or antagonism as to make fair judgment impossible.” Liteky v.

United States, 510 U.S. 540, 555, 114 S. Ct. 1147, 1157 (1994). Bias or partiality

are not established by “expressions of impatience, dissatisfaction, annoyance, and

even anger, that are within the bounds of what imperfect men and

women . . . sometimes display.” Id. at 555–56, 114 S. Ct. at 1157. Even where a

judge is “stern and short-tempered,” the judge’s “ordinary efforts at courtroom

administration” do not demonstrate inappropriate bias. Id. at 556, 114 S. Ct. at

1157.

        To begin, Martinez bases his claim partly upon an audio recording of the

hearing that is not part of the certified administrative record. Though in some

instances we may require a supplement to the record that includes this recording,

see Fed. R. App. P. 16(b), we need not do so here because even accepting the

ALJ’s alleged remarks before the hearing, the ALJ’s remarks during the hearing do

not show demonstrable bias. The ALJ’s comments were at most expressions of

impatience and dissatisfaction with statements made by Martinez’s counsel in the

course of the proceedings, which impacted the ALJ’s efforts at courtroom

administration. These comments are not sufficient to establish bias or partiality.

We thus affirm on this issue.


                                         13
    Case: 15-14798   Date Filed: 08/25/2016   Page: 14 of 14


AFFIRMED IN PART, REVERSED AND REMANDED IN PART.




                              14